DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/04/2021. The amendments filed on
02/04/2021 have been entered. Accordingly, claims 1-9 remain pending, claims 1-9 have been amended, and claims 21-22 have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manzke et al. (US20140155737, hereafter “Manzke”), in view of Gauthier et al. (US20110263985, hereafter “Gauthier”). 
Regarding claim 1, Manzke discloses an ultrasound system, comprising:
* through the bodily vessel ([0035] generated cross-sections 406 depicted in FIG.4  are transvers through the path along vessel 204 by imaging system 110);
a vessel optical shape sensing (104 in FIG. 1 , [0026] shape sensing 104 with fiber optics may be based on fiber optic Bragg grating sensors) sensor configured to be introduced into the bodily vessel for generating vessel sensing data informative of a shape of the vessel OSS sensor within the bodily vessel ([0033] a catheter a shape sensing optical fiber and is advanced inside a particular blood vessel 204) relative to the ultrasound probe ([0033] to be registered in respect to external imaging device); and
an ultrasound controller for controlling ([0021] functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors) a ultrasonic measurement of the fluid flow through the bodily vessel ([0024] workstation or console 112, including one or more processors 114 and memory from which a procedure is supervised and/or managed, also see [0039] where data from the shape sensing senor provides information about the motion state of the vessel, so the information provided is reflective of the anatomy's current shape) in response to the imaging data generated by the ultrasound probe and the vessel sensing data generated by the vessel OSS ([0024] optical sensing and interpretation module 115 configured to interpret optical feedback signals from a shape sensing 
wherein the ultrasound controller is configured to estimate a parametric relationship between the blood flow through the bodily vessel ([0035-0037] a value of curved multi-planar reformatting or reconstruction (CMPR) is determined for an intersection point in the intraluminal path/direction at a point within a cross-section depicting an intersection between the shape sensing data acquired in five dimensions (including 3D axial space, 1D axial rotation around the fiber axis, 1D time) and information from the external imaging device) and a transmission by the ultrasound probe of the ultrasound beam through the bodily vessel based on a registration between the ultrasound probe and the vessel OSS sensor ([0034] performing known registration algorithms that searches for patterns of similarity between the imaging device and shape sensing instrument data sets,  register the datasets so that points of one data set match with the points of the other data set based on the found patterns of similarity), and 
while Manzke discloses the processing derives ([0038] refinement of registration account for differences from the external image data and shape sensing data) a color-encoded measurement** of the blood flow/motion through/of the bodily vessel ([0040] color-encoded volumetric renderings/measurements of blood vessel geometrical structure/anatomy and fluid flow/function, surface renderings with color-encoded maps to reflect anatomical or functional flow characteristics of the blood vessel, color-encoding indicates a Doppler measurement) from the estimated parametric relationship between  the motion of the bodily vessel ([0035-0036] FIGs. 4-5 showing a derived CMPR based upon feedback from the shape sensing data in multiple dimensions  continuously collected from the shape sensing device, [0039] so that the data is Doppler ultrasound controller with a program expressly termed as processing/controlling a Doppler measurement of the fluid flow and wherein the Doppler ultrasound controller is further configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
However, in the same field of endeavor, Gauthier teaches a Doppler ultrasound controller (“the dual path color Doppler image processor 220 processes the Doppler data along two independent paths each with its own settings and optimizations. The dual path color Doppler image processor 220 therefore produces two sets of data” [0013]) for controlling a Doppler measurement of the fluid flow (see FIG. 4, “The I and Q signal samples are further processed by, for example, an FFT processor to produce Doppler frequency shift estimates as shown at step 440. These Doppler signals are in turn directed along dual paths to steps 460 and 470 for creating colorflow image data optimized for flow visualization and invasive device visualization” [0018]), and 

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by Manzke with the Doppler ultrasound controller for controlling a Doppler measurement of the fluid flow and the Doppler ultrasound controller being further structurally configured to derive a Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel as taught by Gauthier in order to provide mage data suitable for optimal visualization of the blood flow in the vasculature while the other path produces image data most suited for visualizing invasive devices ([0013] of Gauthier).
*Fluid flow has henceforth been interpreted to mean motion/movement of the bodily vessel as defined in [0002] of the applicant’s specification that “…to evaluate blood flow through vasculature vessels, particularly the major arteries and veins in a body of the patient. Specifically, ultrasound waves continuously or intermittently transmitted into the body hit blood cells of the vasculature in motion”.
**Doppler measurement has henceforth been interpreted to mean any known possible measurement depicting a Doppler measurement of any known depiction of fluid flow in a blood vessel according to the applicant’s disclosure in [0029] which states “From this description, those having ordinary skill in the art will appreciate how to apply the inventive principles of the present disclosure for making and using a Doppler ultrasound controller of the present disclosure for Doppler measurements of any form of fluid flow through any type of bodily vessel”.
Regarding claim 3, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the Doppler ultrasound controller is further configured to control a reconstruction of the shape of the vessel OSS sensor based on the vessel sensing data ([0030] imaging system 110 may also collect and processes pre-operative images to map out a region of interest in the subject to create an image volume 130 for registration with information from shape sensing device. An image generation module 140/controller receives the shape of the shape sensing device, then registers the shape with the image volume 130 and generates a curved multi-planar reconstruction (CMPR) rendering based on the sensed shape).
Regarding claim 4, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler measurement estimates at least a volume of the fluid flow through the bodily vessel ([0013] processor 218 estimates the Doppler frequency shift at the sample volume locations, [0019] using a fast Fourier transform (FFT), a frequency shift can be detected through spectral analysis of the returned echo signals in order to create colorflow image data).

Regarding claim 7, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel (see [0023-0025] disclosing user control for controlling/ adjusting the color mapping process, which then the adjusting/controlling the pulse repletion frequency of the ultrasound transmission resulting in ensembles of transmission pulses with corresponding samples that are more widely spaced in time than those used by the blood flow FFT, so that the motion of the invasive device can be rendered in a different color to enable the user to adjust the segmentation for the extant signal conditions of blood flow through the vessel).
Regarding claim 9, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the imaging data generated by the ultrasound probe is inclusive of the vessel OSS sensor within the bodily vessel ([0005] a curved multi-planar reconstruction (CMPR) rendering module includes an image generation module configured to receive the shape of the medical device, register the shape with an image 
Regarding claim 22, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the imaging data generated by the ultrasound probe is exclusive of the vessel OSS sensor within the bodily vessel ([0040] surface renderings with color-encoded maps to only depicting functional characteristics/ flow motion of the blood vessel).
Claims 2, 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manzke, in view of Gauthier, as applied to claim 1 above, further in view of Kemp et al. (US20140257095, hereafter “Kemp”, cited in the applicant’s IDS). 
Regarding claim 2, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses shape sensing device obtaining information along the curving and twisting the shape of the vessel ([0033] FIG. 2 shape sensing device is contorted in the shape of the blood vessel 204), but does not explicitly disclose wherein the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel includes at least one of: an angle parameter indicative of an angle between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe.
However, in the same field of endeavor, Kemp teaches wherein the parametric relationship (“Display 237 can include indicia to show a relationship between the content of the ILD and the tomographic view such as, for example, longitudinal marker 219 across the 
an angle parameter indicative of an angle (“compute a bend angle and bend radius for each segment of the object” [0100]) between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe (see θ in FIG. 25).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Manzke and Gauthier with the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel includes at least one of: an angle parameter indicative of an angle between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe as taught by Kemp so that by knowing the curvature of the structure at each individual element the overall shape can be reconstructed ([0099] of Kemp).
Regarding claim 6, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel ([0014] textual patient information is overlaid on the image display, [0015] an outline 320 is displayed in the field of view which indicates the view from the probe scanning across the surface of the target, seen in FIG. 3, [0025] by rendering 
However, in the same field of endeavor, Kemp teaches wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel (“the shape sensing data may also be used to adjust the tomographic and ILD displays” [0048]) and a realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Manzke and Gauthier with the realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel taught by Kemp in order for the ultrasound probe steered from outside the body to realign the transmission with the local coordinate system of the vessel aligned with the shape sensing device as the probe is positioned  and repositioned furthest away from the most distant imaged point with in the vessel ([0080-0081] & [0102] of Kemp).
Regarding claim 8, Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses further comprising: 
a probe OSS sensor ([0024] shape sensing device 102 may include a probe) calibrated*** to the ultrasound probe for generating probe sensing data informative of a shape of the probe 
However, in the same field of endeavor, Kemp teaches further comprising:
a probe OSS sensor calibrated to the ultrasound probe for generating probe sensing data informative of a shape of the probe OSS sensor relative to the ultrasound probe ([0043-0044] discloses presenting a representation of the 3D data set representing the tissue received by the computing device that has been transformed according to/calibrated with shape of the imaging device from data received which provides the shape information via the 3D Shape Sensing Capability of the intravascular OCT imaging catheter that detects/generates probe sensing data that includes information on the conforming shape of the probe in four-dimensions, which includes the time and the three spatial dimensions),
wherein the ultrasound controller is further configured to estimate the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel further based on a calibration of the probe OSS sensor to the ultrasound probe ([0048] information of FFR/ parametric relationship is input along/combined with information on and use of two separate ultrasonic instruments, one of which is an instrument with shape-sensing technology, to provide a single system. The single system uses information from the shape-sensing technology of the one instrument to register/calibrate OCT images in 3D to be displayed, which provides the user with 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Manzke and Gauthier with the Doppler ultrasound controller is further configured to estimate the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel further based on a calibration of the probe OSS sensor to the ultrasound probe by Kemp in order for the ultrasound probe steered from outside the body to realign the transmission with the local coordinate system of the vessel aligned with the shape sensing device as the probe is positioned  and repositioned furthest away from the most distant imaged point with in the vessel ([0080-0081] & [0102] of Kemp).
***The term “calibrated” has henceforth been interpreted to mean any known possible method of calibration of a sensor and an ultrasonic probe known in the art in accordance with the disclosure of the applicant 
Regarding claim 21, Manzke, in view of Gauthier and  Kemp, substantially discloses all the limitations of the claimed invention, specifically, Kemp discloses a distance parameter indicative of a distance of the fluid flow through the bodily vessel within the ultrasound image relative to the ultrasound probe (see y’ axis in coordinate system in FIGS. 21-22, “calculate the direction of the bend, α, with respect to the x′ axis as well as the bend radius, r, which is the distance from the center of curvature to the center of the core perimeter (see FIG. 22). Knowing r and α for a particular object segment permits the computation of the coordinates of the end of the segment in the (x′, y′, z′) coordinate system” [0103]);
a position parameter indicative of a position of the fluid flow through the bodily vessel (“evaluating the bodily material comprises obtaining and storing in a tangible memory coupled to a processor within a computing device a three-dimensional data set representing tissue…Evaluating the bodily material can include measuring fractional flow reserve” [0006]) within the ultrasound image (“performing an intra-vascular ultrasound imaging operation, photoacoustic imaging, or a combination thereof. In some embodiments, evaluating the bodily material comprises performing an intravascular imaging operation to obtain a three-dimensional data set representing tissue and using the determined shape to present a provide a three-dimensional view of the three-dimensional data set representing tissue” [0006]) relative to the ultrasound probe (“determining a shape of the probe using a shape-sensing mechanism of the probe” [0006] and see being relative to probe, in that strain data from the fiber optic sensors .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793